           Case 2:19-cv-00615-RAJ-MAT Document 66 Filed 04/21/20 Page 1 of 1



                                                        HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8
     CHRIS HUNICHEN, individually and on
9    behalf of all others similarly situated,
10                 Plaintiff,                         Case No. 2:19-cv-00615-RAJ-MAT
11         v.                                         ORDER ADOPTING REPORT
                                                      AND RECOMMENDATION
12
     ATONOMI LLC, et al.,
13
                   Defendants.
14
15         The Court, having reviewed the Report and Recommendation of Mary Alice
16   Theiler, United States Magistrate Judge, Atonomi Defendants’ objections, and the
17   remaining record, finds and ORDERS as follows:
18         1. Oral argument, although requested by Atonomi Defendants, is unnecessary;
19         2. The Report and Recommendation is ADOPTED;
20         3. Defendants’ Motion to Compel Arbitration and Stay Court Proceedings or, in
21              the Alternative, to Dismiss (Dkt. # 31) is DENIED;
22         4. The Clerk shall send a copy of this Order to the parties and to Judge Theiler.
23
24         DATED this 21st day of April, 2020.
25
26
                                                     A
                                                     The Honorable Richard A. Jones
27
                                                     United States District Judge
28   ORDER – 1
